397 F.2d 977
REMCO INDUSTRIES, INC., Appellant,v.TOYOMENKA, INC. and Bert Gorman, Inc. d/b/a Bert Gorman & Associates, Appellees.
No. 551.
Docket 32386.
United States Court of Appeals Second Circuit.
Argued June 19, 1968.
Decided June 27, 1968.

Haynes N. Johnson, and Robertson, Bryan, Parmelee & Johnson, Stamford, Conn. (Roland T. Bryan and Paul L. Bollo, Stamford, Conn., of counsel), for appellant.
Harold Baer, Jr., New York City (William J. Cohen, Joel H. Kagan, Howard B. Weinreich and Guggenheimer & Untermyer, New York City, on the brief), for appellees.
Before MOORE, FRIENDLY and FEINBERG, Circuit Judges.
PER CURIAM:


1
Appellant, Remco Industries, Inc., initiated the present action against appellees Toyomenka, Inc. and Bert Gorman & Associates for unfair competition and violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a). The complaint which sought a permanent injunction and damages, alleged that appellees were unfairly competing in the sale of a certain toy jeep. A motion for a preliminary injunction enjoining the appellees, during the pendency of the action, from engaging in continued acts of unfair competition and trademark infringement was denied by Hon. Frederick vanPelt Bryan, 286 F. Supp. 948 (S.D. N.Y. April 26, 1968). We affirm for the reasons stated in Judge Bryan's thorough opinion.